    Case 3:20-cv-00832-E Document 115 Filed 08/07/20                           Page 1 of 17 PageID 3115



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

OSCAR SANCHEZ, MARCUS                                     §
WHITE, TESMOND MCDONALD,                                  §
MARCELO PEREZ, ROGER                                      §
MORRISON, KEITH BAKER, PAUL                               §
WRIGHT, TERRY MCNICKLES,                                  §
AND JOSE MUNOZ, on their own                              §
behalf and on behalf of a class of                        §               Civil Action
similarly situated persons,                               §               Case No. 3:20-cv-00832
        Petitioners/Plaintiffs,                           §
                                                          §
v.                                                        §
                                                          §
DALLAS COUNTY SHERIFF                                     §
MARIAN BROWN, in Her Official                             §
Capacity; DALLAS COUNTY,                                  §
TEXAS,                                                    §
      Respondents/Defendants.                             §


                                 DEFENDANTS’ ORIGINAL ANSWER


         Defendants, Dallas County Sheriff Marian Brown, in her official capacity, and Dallas

County, Texas file this answer to Plaintiffs’ First Amended Petition for Writ of Habeas Corpus

and Class Action Complaint for Injunctive and Declaratory Relief.1

                                                  I.       ANSWER

         1.       Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants deny the conjecture, argument, and allegations in this paragraph.

         2.       Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants deny the allegations in this paragraph.



1
 The parties have submitted a proposed docket control order to the Court, which has not yet been entered. See ECF
No. 111. Out of an abundance of caution, Defendants file their answer consistent with the deadlines set forth in that
proposed order.
 Case 3:20-cv-00832-E Document 115 Filed 08/07/20                  Page 2 of 17 PageID 3116



       3.      Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants admit that COVID-19 is a global pandemic and a contagious respiratory disease

caused by a novel coronavirus designated SARS-CoV-2. Defendants admit that the President

declared a national state of emergency on March 13, 2020. Defendants lack sufficient

information to admit or deny the statistics cited in the remaining allegations of this paragraph.

       4.      Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants deny the allegations in this paragraph.

       5.      Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants lack sufficient knowledge or information to know whether other jails have

implemented CDC recommendations. Defendants deny that the Dallas County Jail has proven

incapable of implementing CDC recommendations. Defendants lack sufficient information to

admit or deny the remaining allegations in this paragraph.

       6.      Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants deny the allegations in this paragraph.

       7.      Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants admit that the Dallas County Jail is not hermetically sealed. Defendants admit that

most Dallas County Jail inmates do come out of the jail in very short order. Defendants deny the

remaining allegations in this paragraph.

       8.      Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants deny the allegations in this paragraph.

       9.      Plaintiffs’ introduction requires no response. To the extent a response is required,

Defendants deny the allegations in this paragraph.




                                                 2
 Case 3:20-cv-00832-E Document 115 Filed 08/07/20                   Page 3 of 17 PageID 3117



       10.      This paragraph contains conclusions of law to which no response is required. To

the extent a response is necessary, Defendants deny that Plaintiffs’ detention violates their Eighth

and Fourteenth Amendment rights under the U.S. Constitution.

       11.      This paragraph contains conclusions of law to which no response is required.

       12.      Defendants admit that venue is proper in this judicial district.

       13.      Defendants admit that Oscar Sanchez is being held in the Dallas County Jail.

Defendants lack sufficient information to admit or deny the remaining allegations regarding

Oscar Sanchez.

       14.      Defendants admit that Marcus White is being held in the Dallas County Jail.

Defendants lack sufficient information to admit or deny the remaining allegations regarding

Marcus White.

       15.      Defendants admit that Tesmond McDonald is being held in the Dallas County

Jail. Defendants lack sufficient information to admit or deny the remaining allegations regarding

Tesmond McDonald.

       16.      Defendants deny that Marcelo Perez is being held in the Dallas County Jail, as he

was released before the filing of this answer. Defendants lack sufficient information to admit or

deny the remaining allegations regarding Marcelo Perez.

       17.      Defendants admit that Roger Morrison is being held in the Dallas County Jail.

Defendants lack sufficient information to admit or deny the remaining allegations regarding

Roger Morrison.

       18.      Defendants deny that Keith Baker is being held in the Dallas County Jail, as he

was released before the filing of this answer. Defendants lack sufficient information to admit or

deny the remaining allegations regarding Keith Baker.



                                                  3
 Case 3:20-cv-00832-E Document 115 Filed 08/07/20                Page 4 of 17 PageID 3118



       19.     Defendants admit that Paul Wright is being held in the Dallas County Jail.

Defendants lack sufficient information to admit or deny the remaining allegations regarding Paul

Wright.

       20.     Defendants deny that Terry McNickels is being held in the Dallas County Jail, as

he was released before the filing of this answer. Defendants lack sufficient information to admit

or deny the remaining allegations regarding Terry McNickels.

       21.     Defendants deny that Jose Munoz is being held in the Dallas County Jail, as he

was released before the filing of this answer. Defendants lack sufficient information to admit or

deny the remaining allegations regarding Jose Munoz.

       22.     Defendants deny that Kiara Yarborough is detained in the Dallas County Jail, as

she was released before the filing of this answer. Defendants lack sufficient information to admit

or deny the remaining allegations regarding Kiara Yarborough.

       23.     Defendants admit that Olivia Washington is detained in the Dallas County Jail.

Defendants lack sufficient information to admit or deny the remaining allegations regarding

Olivia Washington.

       24.     Defendants deny that Ideare Bailey is detained in the Dallas County Jail, as he

was released before the filing of this answer. Defendants lack sufficient information to admit or

deny the remaining allegations regarding Ideare Bailey.

       25.     Defendants admit that Sheriff Marian Brown is a Dallas County official.

Defendants admit that Sheriff Brown is the head of the Dallas County Sheriff’s Office and the

administrator of the Dallas County Jail. Plaintiffs’ contention that Sheriff Brown is the final

policymaker for running and administering the jail in Dallas County is a legal conclusion to




                                                4
 Case 3:20-cv-00832-E Document 115 Filed 08/07/20                   Page 5 of 17 PageID 3119



which no response is required. Defendants admit that Sheriff Brown is sued in her official

capacity.

       26.     Defendants deny that Dallas County, Texas is a municipal corporation.

Defendants deny that Dallas County controls or operates the Jail through Sheriff Brown.

Defendants admit in part that Plaintiffs Sanchez, White, McDonald, Morrison, Wright, and

Washington are currently in custody, but Defendants deny that the remaining Plaintiffs are in

custody, or that any person who is part of a certifiable class is in custody. Plaintiffs’ remaining

contention in this paragraph is a legal conclusion to which no response is required.

       27.     Defendants admit the allegations in this paragraph, and further admit that a

second related case involving a subset of the issues in this case has been filed in the 298th District

Court of Dallas County, styled Daniels v. Brown, DC-20-07112.

       28.     Defendants are without sufficient knowledge or information to admit or deny the

narrative and statistics in this paragraph, as Dallas County did not compile the statistics cited in

this paragraph. Defendants admit that COVID-19 is a global pandemic.

       29.     Defendants admit in part that COVID-19 is contagious, but are without sufficient

knowledge or information to admit or deny the results of the articles, studies, and expert

declarations summarized in this paragraph.

       30.     Defendants are without sufficient knowledge or information to admit or deny the

statements and medical opinions set forth in this paragraph.

       31.     Defendants are without sufficient knowledge or information to admit or deny the

level of risk associated with the age range specified in this paragraph. Defendants are without

sufficient knowledge or information to admit or deny the statistics cited in this paragraph.




                                                  5
 Case 3:20-cv-00832-E Document 115 Filed 08/07/20                  Page 6 of 17 PageID 3120



       32.     Defendants are without sufficient knowledge or information to admit or deny the

level of risk associated with the underlying medical conditions set forth in this paragraph.

Defendants are without sufficient knowledge or information to admit or deny the statistics cited

in this paragraph.

       33.     Defendants are without sufficient knowledge or information to admit or deny the

symptoms COVID-19 causes in “many people,” or the level of risk associated with medical

conditions. Defendants deny that “[m]ost people in higher risk categories who develop serious

illness will need advanced support” that “requires highly specialized equipment…”. Defendants

deny the allegations in this paragraph regarding the level of care available in the Dallas County

Jail. Defendants are without sufficient knowledge or information to deny the remaining

allegations and medical opinions set forth in this paragraph.

       34.     Defendants are without sufficient information or knowledge to admit or deny the

statements, medical opinions, and statistics cited in this paragraph.

       35.     Defendants are without sufficient information or knowledge to admit or deny the

medical opinions set forth in this paragraph.

       36.     Defendants are without sufficient information or knowledge to admit or deny the

medical opinions set forth in this paragraph.

       37.     Defendants are without sufficient information or knowledge to admit or deny the

medical opinions set forth in this paragraph.

       38.     Defendants are without sufficient information or knowledge to admit or deny the

medical opinions set forth in this paragraph, or admit or deny the statistics cited in this

paragraph.




                                                 6
 Case 3:20-cv-00832-E Document 115 Filed 08/07/20                    Page 7 of 17 PageID 3121



       39.     Defendants are without sufficient information or knowledge to admit or deny the

conjectural medical opinions set forth in this paragraph.

       40.     Defendants deny the allegations set forth in this paragraph.

       41.     Defendants are without sufficient information or knowledge to admit or deny the

statistics cited in this paragraph as of any particular date. Defendants deny the remaining

allegations and conjecture in this paragraph.

       42.     Defendants admit the allegations set forth in this paragraph.

       43.     Defendants are without sufficient information or knowledge to admit or deny the

allegations in the first sentence of this paragraph. Defendants admit in part that without

precautionary measures, areas of close confinement pose unique challenges to preventing or

minimizing the spread of communicable diseases. Defendants are without sufficient information

or knowledge to admit or deny the remaining allegations in this paragraph.

       44.     Defendants are without sufficient information or knowledge to admit or deny the

statements and graphs created by a nonparty cited and excerpted in this paragraph.

       45.     Defendants admit that without precautionary measures, areas of close

confinement pose unique challenges to preventing or minimizing the spread of communicable

diseases. Defendants deny the allegations in this paragraph as written.

       46.     Defendants are without sufficient information or knowledge to admit or deny the

statements and graphs created by a nonparty cited and excerpted in this paragraph.

       47.     Defendants are without sufficient information or knowledge to admit or deny the

conditions and practices of other correctional facilities. Defendants deny the allegations in this

paragraph as they are intended to apply to the Dallas County Jail.




                                                 7
 Case 3:20-cv-00832-E Document 115 Filed 08/07/20                 Page 8 of 17 PageID 3122



       48.     Defendants are without sufficient information or knowledge to admit or deny the

conditions and practices of other correctional facilities.

       49.     Defendants are without sufficient information or knowledge to admit or deny the

medical opinions summarized in this paragraph.

       50.     Defendants are without sufficient information or knowledge to admit or deny the

CDC’s motives in preparing specific guidance for correctional facilities. Defendants deny the

allegations set forth in this paragraph to the extent they purport to summarize the CDC’s

guidance, which speaks for itself. Defendants admit the allegations set forth in this paragraph to

the extent that they accurately quote from the CDC guidance.

       51.     Defendants deny the allegations set forth in this paragraph.

       52.     Defendants deny the allegations set forth in this paragraph.

       53.     Defendants deny the allegations set forth in this paragraph.

       54.     Defendants lack sufficient information or knowledge to admit or deny the

allegations set forth in this paragraph regarding testing because Defendants do not control or

decide when tests are administered to inmates. Defendants deny the remaining allegations set

forth in this paragraph.

       55.     Defendants deny the allegations set forth in this paragraph.

       56.     Defendants deny the allegations set forth in this paragraph, except that Defendants

lack sufficient information or knowledge to admit or deny the extent to which specific inmates

have educated themselves regarding virus prevention.

       57.     Defendants deny the allegations set forth in this paragraph, except that Defendants

admit that staff and guards are provided with PPE.




                                                  8
 Case 3:20-cv-00832-E Document 115 Filed 08/07/20                    Page 9 of 17 PageID 3123



        58.    Defendants deny the allegations set forth in this paragraph, except that Defendants

admit detainees are provided with PPE.

        59.    Defendants deny the allegations set forth in this paragraph, except that Defendants

admit detainees are provided with soap and cleaning supplies.

        60.    Defendants deny the allegations set forth in this paragraph, except that Defendants

admit that detainees are responsible for routine cleaning of pods.

        61.    Defendants deny the allegations set forth in this paragraph.

        62.    Defendants deny the allegations set forth in this paragraph, except that Defendants

admit that legal calls and visits for detainees are conducted via video, telephone, or in-person

visitation.

        63.    Defendants lack sufficient knowledge or information to admit or deny the

statements and medical opinions set forth in this paragraph.

        64.    Defendants lack sufficient knowledge or information to admit or deny the

conclusions reached by other jail administrators. Defendants admit that reducing bookings into

jail is a commendable goal and admit that, where feasible, reducing bookings into jail has been

the recommendation and practice of the Dallas County Sheriff and Dallas County criminal

justice stakeholders.

        65.    Defendants admit that the Dallas County Sheriff’s Office has made efforts to

detect symptoms of COVID-19 infection and release some detainees. Defendants lack sufficient

information to admit or deny the remaining allegations in this paragraph.

        66.    Defendants deny the hyperbole and argument contained in this paragraph.




                                                 9
Case 3:20-cv-00832-E Document 115 Filed 08/07/20                 Page 10 of 17 PageID 3124



        67.     Defendants deny the medical conjecture, argument, and hyperbole contained in

this paragraph. Defendants are without sufficient knowledge or information to admit or deny the

statistics cited in this paragraph as of any particular date.

        68.     Defendants deny the medical opinion set forth in this paragraph as a requirement

for Defendants. Defendants lack sufficient knowledge or information to admit or deny the

medical opinion set forth in this paragraph.

        69.     Defendants admit Plaintiffs purport to bring this action on behalf of themselves

and a class of similarly situated individuals pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

        70.     Defendants admit Plaintiffs Oscar Sanchez, Marcus White, Keith Baker, Tesmond

McDonald, and Ideare Bailey seek to represent a class of all current and future detainees in

pretrial custody, including alleged violations of probation or parole, at the Jail, including a

subclass of persons. Defendants deny that the subclass consists of persons who, by reason of age

or medical condition, the CDC has identified as particularly vulnerable to injury or death if they

were to contract COVID-19. Defendants deny that Plaintiffs Baker or Bailey are representatives

and members of the proposed subclass because they are not detainees and have been released.

        71.     Defendants admit Plaintiffs Marcelo Perez, Paul Wright, Jose Munoz, Roger

Morrison, Terry McNickels, Kiara Yarborough, and Olivia Washington seek to represent a class

of all current and future detainees in post-adjudication custody, including those serving a term of

incarceration pursuant to an adjudicated violation of probation or parole, at the Jail. Defendants

deny that the subclass consists of persons who, by reason of age or medical condition, are

particularly vulnerable to injury or death if they were to contract COVID-19. Defendants deny

that Plaintiffs Munoz, Perez, McNickels, and Yarborough are representatives and members of



                                                   10
Case 3:20-cv-00832-E Document 115 Filed 08/07/20                   Page 11 of 17 PageID 3125



the proposed post-adjudication class because they are not detainees and have been released.

Defendants deny that Defendants deny that Plaintiffs Perez, McNickels, and Yarborough are

representatives and members of the proposed subclass because they are not detainees and have

been released.

       72.       Defendants admit that Plaintiffs seek to define a medically vulnerable subclass,

but deny that the proposed medically vulnerable subclass consists of all persons who, by reason

of age or medical condition, the CDC has identified as particularly vulnerable to injury or death.

       73.       Defendants deny this action may be properly maintained as a class action under

Federal law. Defendants deny this action satisfies numerosity, commonality, typicality, and

adequacy requirements for maintaining a class action under Fed. R. Civ. P. 23(a).

       74.       Defendants deny the elements of numerosity are satisfied.

       75.       Defendants admit the contents of the Dallas County Criminal Justice Management

Committee Information Statistics report cited in this paragraph as of April 6, 2020. Defendants

deny the remaining allegations in this paragraph.

       76.       Defendants deny the elements of commonality are satisfied.

       77.       Defendants deny the elements of typicality are satisfied.

       78.       Defendants deny the elements of adequacy are satisfied. Half of the named

Plaintiffs are no longer in detention.

       79.       Defendants deny they have acted on grounds generally applicable to all proposed

class members. Defendants admit this action seeks declaratory and injunctive relief only.

       80.       Defendants deny the requirements of Rule 23(b)(1) are satisfied.




                                                  11
Case 3:20-cv-00832-E Document 115 Filed 08/07/20                 Page 12 of 17 PageID 3126



       81.     Defendants admit the Eighth Amendment prohibits subjecting inmates to cruel

and unusual punishment. Defendants otherwise deny Plaintiffs’ characterization of Eighth

Amendment standards in this paragraph.

       82.     Defendants admit the Eighth Amendment prohibits subjecting inmates to cruel

and unusual punishment. Defendants otherwise deny Plaintiffs’ characterization of Eighth

Amendment standards in this paragraph.

       83.     Defendants deny Plaintiffs’ characterization of the deliberate indifference

standard.

       84.     Defendants admit that jail officials were aware of the threat of COVID-19 for

weeks before the filing of this Complaint, but otherwise deny the allegations set forth in this

paragraph.

       85.     Defendants deny the allegations set forth in this paragraph.

       86.     Defendants deny Plaintiffs’ characterization of Defendants’ “efforts to date”

except that Defendants admit that the temperature of employees was checked, COVID-19

screening questions were asked to new detainees, sanitation protocols were in place, masks were

provided and worn, and inmates were cohorted consistent with medical recommendations.

Defendants otherwise deny the remaining allegations set forth in this paragraph.

       87.     Defendants deny the allegations set forth in this paragraph.

       88.     Defendants deny Plaintiffs’ characterization of Section 2241(c)(3).

       89.     Defendants admit that the Fifth Circuit has indicated that “conditions of

confinement” claims may not sound in Section 2241, and deny the remaining allegations set

forth in this paragraph.




                                                12
Case 3:20-cv-00832-E Document 115 Filed 08/07/20             Page 13 of 17 PageID 3127



       90.     Defendants deny Plaintiffs have availed themselves of appropriate state court

avenues to pursue the relief they seek from this Court.

       91.     Defendants admit Oscar Sanchez is in custody. Defendants deny the remaining

allegations of this paragraph.

       92.     Defendants admit Marcus White is in custody. Defendants deny the remaining

allegations of this paragraph.

       93.     Defendants admit Tesmond McDonald is in custody. Defendants deny the

remaining allegations of this paragraph.

       94.     Defendants deny Marcelo Perez is in custody. Defendants deny the remaining

allegations of this paragraph.

       95.     Defendants admit Roger Morrison is in custody. Defendants deny the remaining

allegations of this paragraph.

       96.     Defendants deny Keith Baker is in custody. Defendants deny the remaining

allegations of this paragraph.

       97.     Defendants admit Paul Wright is in custody. Defendants deny the remaining

allegations of this paragraph.

       98.     Defendants deny Terry McNickels is in custody. Defendants deny the remaining

allegations of this paragraph.

       99.     Defendants deny Jose Munoz is in custody. Defendants admit that some outside

facilities are not accepting new patients. Defendants deny the remaining allegations of this

paragraph.




                                                13
Case 3:20-cv-00832-E Document 115 Filed 08/07/20                    Page 14 of 17 PageID 3128



       100.       Defendants deny Kiara Yarborough is in custody. Defendants deny that TDCJ has

refused to transport all inmates to prisons or treatment facilities. Defendants deny the remaining

allegations of this paragraph.

       101.       Defendants admit Olivia Washington is in custody. Defendants admit that some

outside facilities are not accepting new patients. Defendants deny the remaining allegations of

this paragraph.

       102.       Defendants deny Ideare Bailey is in custody. Defendants deny the remaining

allegations of this paragraph.

       103.       Defendants deny the allegations and argument in this paragraph.

       104.       Defendants deny the statements in this paragraph.

       105.       Defendants admit that Plaintiffs intend to incorporate the previous paragraphs and

allegations.

       106.       Defendants deny Plaintiffs’ characterization of the Fourteenth Amendment’s

requirements in this paragraph.

       107.       Defendants deny the allegations set forth in this paragraph.

       108.       Defendants deny the allegations set forth in this paragraph, except that Defendants

admit they are not responsible for determining who to test or how to administer tests.

       109.       Defendants deny they have violated the rights of the Pre-Adjudication Plaintiff

Class under the Fourteenth Amendment.

       110.       Defendants admit that Plaintiffs intend to incorporate the previous paragraphs and

allegations.

       111.       Defendants deny Plaintiffs’ characterization of the Fourteenth Amendment’s

requirements.



                                                   14
Case 3:20-cv-00832-E Document 115 Filed 08/07/20                  Page 15 of 17 PageID 3129



       112.    Defendants deny the allegations in this paragraph.

       113.    Defendants deny they have violated the rights of the Pre-Adjudication Plaintiff

Class under the Fourteenth Amendment.

       114.    Defendants admit that Plaintiffs intend to incorporate the previous paragraphs and

allegations.

       115.    Defendants admit that persons in carceral custody have a right to be free from

cruel and unusual punishment but otherwise deny Plaintiffs’ characterization of the Eighth

Amendment’s requirements.

       116.    Defendants deny the allegations set forth in this paragraph.

       117.    Defendants deny the allegations set forth in this paragraph.

       118.    Defendants deny the allegations set forth in this paragraph.

       119.    Defendants admit that Plaintiffs intend to incorporate the previous paragraphs and

allegations.

       120.    Defendants deny Plaintiffs are entitled to any of the relief requested in their First

Amended Complaint.

                               II.     AFFIRMATIVE DEFENSES

       1.      Plaintiffs have not stated a claim upon which relief can be granted under 42

U.S.C. § 1983, 28 U.S.C. § 2241, the Eighth Amendment to the Constitution, the Fourteenth

Amendment to the Constitution, or any other statute, constitutional theory, or legal authority.

       2.      Defendants invoke all limitations, defenses, and exclusions set forth in the Prison

Litigation Reform Act and any other applicable statutes.

       3.      Defendants assert that Plaintiffs have failed to properly exhaust their

administrative remedies prior to suit, as required by the Prison Litigation Reform Act.



                                                15
Case 3:20-cv-00832-E Document 115 Filed 08/07/20                   Page 16 of 17 PageID 3130



        4.      Defendants assert that Plaintiffs’ failure to properly exhaust their administrative

remedies prior to suit is not excused.

        5.      Defendants assert that Plaintiffs’ failure to properly exhaust their administrative

remedies prior to suit cannot be excused.

        6.      Defendants assert the defenses of res judicata, estoppel, waiver, and lack of

jurisdiction to Plaintiffs’ claims in this suit.

                                         [signatures on following page]




                                                   16
Case 3:20-cv-00832-E Document 115 Filed 08/07/20                  Page 17 of 17 PageID 3131



Date: August 7, 2020                                 Respectfully Submitted,

                                                     HUSCH BLACKWELL LLP

                                                     /s/ Kate David
                                                     Katharine D. David
                                                     Texas Bar No. 24045749
                                                     kate.david@huschblackwell.com
                                                     Nick Stepp
                                                     Texas Bar No. 24077701
                                                     nick.stepp@huschblackwell.com
                                                     Ben Stephens
                                                     Texas Bar No. 24098472
                                                     ben.stephens@huschblackwell.com
                                                     600 Travis, Suite 2350
                                                     Houston, Texas 77002
                                                     Tel: 713.525.6200
                                                     Fax: 713.647.6884

                                                     /s/ Russell H. Roden
                                                     Russell H. Roden
                                                     Texas Bar No. 17132070
                                                     russell.roden@dallascounty.org
                                                     John Butrus
                                                     Texas Bar No. 03537330
                                                     john.butrus@dallascounty.org
                                                     133 N. Riverfront Blvd., LB 19
                                                     Dallas, Texas 75207
                                                     Tel: 214.653.3600
                                                     Fax: 214.653.5774
                                                     COUNSEL FOR DALLAS COUNTY, TEXAS
                                                     AND SHERIFF MARIAN BROWN



                                CERTIFICATE OF SERVICE

       I certify that on this, the 7th day of August, 2020, a true and correct copy of the foregoing
document was transmitted using the CM/ECF system, which automatically sends notice and a
copy of the filing to all counsel of record.

                                                             /s/ Ben Stephens
                                                             Ben Stephens




                                                17
